Citation Nr: 1103720	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  05-02 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for pulmonary tuberculosis.

2.  Entitlement to service connection for allergy.

3.  Entitlement to service connection for a bilateral lower 
extremity disability, claimed as varicose veins and bad legs 
circulation.

4.  Entitlement to service connection for a skin disability of 
the feet, claimed as plantar callosities.

5.  Entitlement to service connection for nail fungus.

6.  Entitlement to service connection for arthritis, also claimed 
as joint pain.

7.  Entitlement to service connection for a lumbar spine 
condition.

8.  Entitlement to service connection for diabetes.
9.  Entitlement to service connection for diabetic neuropathy.

10.  Entitlement to service connection for an acquired 
psychiatric disability, claimed as a nervous condition and 
depressive disorder, including as secondary to a service-
connected disability.

11.  Entitlement to service connection for hypertension, claimed 
as high blood pressure, including as secondary to a service-
connected disability.

12.  Entitlement to service connection for a bone condition of 
the hips.

13.  Whether there is new and material evidence to reopen a claim 
for service connection for bilateral knee disability as a 
residual of trauma.

14.  Entitlement to service connection for bilateral knee 
disability.

15.  Entitlement to service connection for bilateral carpel 
tunnel syndrome, including as secondary to a service-connected 
disability.

16.  Entitlement to service connection for cervical spine 
bilateral radiculopathy, including as secondary to a service-
connected disability.

17.  Entitlement to service connection for bilateral 
epicondylitis, including as secondary to a service-connected 
disability.

18.  Entitlement to a rating higher than 20 percent for cervical 
spine myositis prior to April 19, 2005, and a rating higher than 
30 percent since.

19.  Entitlement to an initial compensable rating for anemia due 
to medication associated with status post right sterno-clavicular 
joint separation with resultant degenerative joint disease.

20.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1977 to 
November 1978.

This appeal to the Board of Veterans' Appeals (Board) is from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.

In March 2004, the RO denied the Veteran's claims for service 
connection for dysthymia - claimed as a neuropsychiatric 
condition, pulmonary tuberculosis, allergy, bilateral varicose 
veins, plantar feet callosities, nail fungus, and joints pain.  
In May 2004, in response, the Veteran submitted a Notice of 
Disagreement (NOD) with respect to the denial of all of these 
claims.  In August 2004, the RO issued another rating decision, 
continuing to deny his claims for service connection 
for pulmonary tuberculosis, bilateral varicose veins, plantar 
feet callosities, tinea unguium and tinea pedis - claimed as nail 
fungus, and joints pain.  And in December 2004 the RO issued a 
Statement of the Case (SOC) addressing only these claims.  In 
January 2005, the Veteran submitted a VA Form 9 perfecting his 
appeal as to those issues for which he had received an SOC.  38 
C.F.R. § 20.200 (2010).



The RO subsequently again addressed the claim for an acquired 
psychiatric disability (depression) in an August 2007 rating 
decision and January 2008 SOC.  The Veteran then perfected his 
appeal of this claim by submitting a VA Form 9 in February 2008.  
Id.

The RO has not issued an SOC, however, concerning the Veteran's 
claim for service connection for allergy.  Therefore, as will be 
discussed below, this claim must be remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  See Manlincon 
v. West, 12 Vet. App. 238, 240-241 (1999).

In February 2005, the RO issued another decision - this time 
increasing the rating for status post right sterno-clavicular 
joint separation with degenerative joint disease from 10 to 30 
percent, retroactively effective from August 25, 2004.  The RO 
also increased the rating for the Veteran's cervical myositis 
from 10 to 20 percent, also retroactively effective from August 
25, 2004.  In April 2005, in response, he submitted an NOD 
specifically referencing his degenerative joint disease and the 
pain in his cervical area.  In March 2006, the RO issued an 
additional decision increasing the rating for the status post 
right sterno-clavicular joint separation with degenerative joint 
disease from 30 to 40 percent, effective April 19, 2005.  The RO 
also increased the rating for his cervical myositis from 20 to 30 
percent, also effective April 19, 2005.  The RO confirmed and 
continued the higher 40 percent rating for the status post right 
sterno-clavicular joint separation with degenerative joint 
disease in an April 2008 decision.  And in October 2008, 
the Veteran's representative submitted a statement withdrawing 
the claim for an even higher rating for this disability.  
See 38 C.F.R. § 20.204 (2010); see also AB v. Brown, 6 Vet. App. 
35-38 (1993).

In other portions of that March 2006 rating decision, the RO 
denied the Veteran's claims for service connection for a lumbar 
spine disability and for a TDIU.

In August 2007, the RO granted the Veteran's claim for service 
connection for anemia due to medication and assigned an initial 0 
percent (i.e., noncompensable) rating effective June 16, 2006.  
He appealed for a higher initial rating.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  The RO denied his claims for service 
connection for diabetes, diabetic neuropathy, depressive 
disorder, high blood pressure, joints pain, and a bone condition 
of the hips.  The RO also reopened, but continue to deny, his 
claim for service connection for bilateral knee disability as a 
residual of trauma.  As well, the RO denied his petition to 
reopen a claim for service connection for bilateral varicose 
veins.  However, as mentioned, although the RO previously had 
denied this claim in March and August 2004 decisions, he had 
responded by submitting timely NODs in March and September 2004, 
respectively.  In December 2004, the RO had provided him an SOC 
addressing this claim.  And in January 2005, in response to that 
SOC, he also had submitted a VA Form 9 perfecting his appeal of 
this claim to the Board.  See 38 C.F.R. § 20.200 (2010).  So the 
issue concerning this claim is whether he is entitled to service 
connection, not whether there is new and material evidence 
to reopen this claim.  This issue has been recharacterized 
accordingly.

In September 2007, the RO denied the Veteran's claim for a rating 
higher than 30 percent for his cervical myositis.  The RO also 
denied his claims for service connection for cervical spine 
radiculopathy, bilateral epicondylitis, and carpel tunnel 
syndrome.

In April 2010, the Board advanced this appeal on the docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 
7107(a)(2) (West 2002).

In this decision, the Board is deciding the Veteran's claims for 
service connection for pulmonary tuberculosis, diabetes, diabetic 
neuropathy, and an acquired psychiatric disability (inclusive of 
dysthymia and depression).  The Board also is deciding his claim 
for an increased rating for his cervical myositis and reopening 
his claim for service connection for bilateral knee disability as 
a residual of trauma, but then remanding this claim to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration before readjudicating this 
claim on its underlying merits.  The Board is also remanding 
the claims for service connection for allergy, a bilateral lower 
extremity disability - claimed as varicose veins and bad legs 
circulation, a skin disability of the feet - 


claimed as plantar callosities, nail fungus, arthritis - also 
claimed as joint pain, a lumbar spine condition, hypertension - 
including as secondary to a service-connected disability, a bone 
condition of the hips, bilateral carpel tunnel syndrome, cervical 
spine bilateral radiculopathy and bilateral epicondylitis, as 
well as the claim for a TDIU.


FINDINGS OF FACT

1.  The most probative, i.e., competent and credible, medical and 
other evidence of record establishes the Veteran's pulmonary 
tuberculosis as likely as not began in service.

2.  However, the most probative medical and other evidence of 
record does not establish that his diabetes and diabetic 
neuropathy were made worse by his service, or began in service, 
or manifested to the required compensable degree of at least 
10-percent disabling within one year of his discharge from 
service, or are otherwise related to his service.

3.  The probative medical and other evidence of record does not 
establish the Veteran's acquired psychiatric disability is 
related to his military service.

4.  The Board's August 1981 decision affirmed the RO's May 1975 
denial of the Veteran's claim for service connection for 
bilateral knee disability as a residual of trauma.  At the time 
of the Board's August 1981 decision, there was no further level 
of appellate review because the U. S. Court of Appeals for 
Veterans Claims (Court) did not yet exists; the Court came into 
existence in 1988.  However, additional evidence submitted since 
that final and binding Board decision relates to an unestablished 
fact necessary to substantiate this claim and raises a reasonable 
possibility of substantiating this claim.

5.  The probative medical and other evidence of record does not 
establish the Veteran has unfavorable ankylosis of his cervical 
spine.

6.  The probative medical and other evidence of record does not 
indicate the Veteran's anemia has been manifested by hemoglobin 
of 10gm/100ml or less with findings such as weakness, easy 
fatigability or headaches.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the Veteran's 
pulmonary tuberculosis was incurred in service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  The Veteran's diabetes, however, was not incurred in or 
aggravated by his military service and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

3.  The Veteran's diabetic neuropathy also was not incurred in or 
aggravated by his military service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2010).

4.  The Veteran's acquired psychiatric disability was not 
incurred in or aggravated by his military service.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. § 3.303 (2010).

5.  The Board's August 1981 decision denying the Veteran's claim 
for service connection for bilateral knee disability subsumed the 
RO's May 1979 decision denying this claim and is final and 
binding on him based on the evidence then of record; but there is 
new and material evidence since that decision to reopen this 
claim.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 
3.156, 20.1100, 20.1104 (2010).

6.  The criteria are not met for a rating higher than 20 percent 
for the cervical spine myositis prior to April 19, 2005, or a 
rating higher than 30 percent since.  38 U.S.C.A. § 1155 (West 
Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5237 (2010).

7.  The criteria are not met for a compensable rating for anemia.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.117, 
Diagnostic Code 7700 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100, et seq.  
See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, 
by way of letters dated in November and December 2003, September 
2005, and September 2006, the RO advised the Veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist him in obtaining 
and what information or evidence he was responsible for 
providing.  38 U.S.C.A. § 5103(a).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  For claims, as here, pending 
before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended 
to eliminate the requirement that VA also request that he submit 
any evidence in his possession that might substantiate his 
claims.  See 73 FR 23353 (Apr. 30, 2008).

Furthermore, as concerning the Veteran's petition to reopen his 
claim for service connection for bilateral knee disability as a 
residual of trauma, the September 2006 letter also provided 
notice in compliance with Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In Kent, the Court held that VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim (that is, what would constitute new and material 
evidence) and the evidence and information needed to establish 
entitlement to the underlying benefit being sought, i.e., 
service connection.  To satisfy this requirement, VA adjudicators 
are required to look at the bases of the denial in the prior 
final decision and provide the claimant a notice letter 
describing what evidence would be necessary to substantiate those 
elements required to establish service connection that were found 
insufficient in the previous denial.  See also VA Gen. Couns. 
Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General 
Counsel issued informal guidance interpreting Kent as requiring 
the notice to specifically identify the kind of evidence that 
would overcome the prior deficiency rather than simply stating 
the evidence must relate to the stated basis of the prior 
denial).  Here, even if the notice mentioned did not comply with 
Kent, this claim is being reopened, regardless, so this 
ultimately would amount to no more than non-prejudicial, i.e., 
harmless error.  38 C.F.R. § 20.1102.

It equally deserves mentioning that the September 2006 letter 
apprised the Veteran of the downstream disability rating and 
effective date elements of his claims.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Consider, as well, that the RO 
issued that September 2006 VCAA notice letter prior to 
adjudicating his claims in August and September 2007, so in the 
preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  And even though this Dingess notice 
was not provided prior to deciding his pulmonary tuberculosis 
claim, because the Board is granting this claim, this, too, is 
inconsequential and, therefore, at most harmless, i.e., 
nonprejudicial error.  See 38 C.F.R. § 20.1102.  And even still, 
the RO has readjudicated these claims in the May 2009 
supplemental SOC (SSOC), including considering any additional 
evidence received or otherwise obtained in response to that 
additional VCAA notice.  This is important to point out because 
if, as here, the notice provided prior to initially adjudicating 
the claims was inadequate or incomplete, this timing error can be 
effectively "cured" by providing any necessary VCAA notice and 
then going back and readjudicating the claims - such as in a SOC 
or SSOC, such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to participate 
effectively in the adjudication of the claims.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was "complex, 
rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected 
the Federal Circuit's analysis because it imposed an unreasonable 
evidentiary burden on VA to rebut the presumption and because it 
required VA to demonstrate why the error was harmless, rather 
than requiring the appellant - as the pleading party, to show 
the error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining whether an 
error is harmless through the use of mandatory presumptions and 
rigid rules rather than case-specific application of judgment, 
based upon examination of the record."  Id., at 1704-05.  Thus, 
it is clear from the Supreme Court's analysis that, while the 
Veterans Court may conclude generally that a specific type of 
error is more likely to prejudice an appellant, the error must 
nonetheless be examined in the context of the facts of the 
particular case. Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 
37, 48 (2008), that prejudicial deficiencies in the timing or 
content of a VCAA notice can be cured by showing the essential 
fairness of the adjudication will not be affected because:  (1) 
the defect was cured by actual knowledge on the part of the 
claimant ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to substantiate 
his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007)); (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a benefit 
could not have been awarded as a matter of law. Sanders, 487 F. 
3d at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to develop 
the case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

The Veterans Court further held in Vazquez-Flores v. Peake that, 
for an 
increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate the 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability and the effect that such 
worsening or increase has on the claimant's employment and daily 
life.

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez- 
Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 
2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, 
the Federal Circuit concluded that "the notice described in 38 
U.S.C. § 5103(a) need not be Veteran specific."  Similarly, 
"while a Veteran's 'daily life' evidence might in some cases lead 
to evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court in Vazquez-Flores requires 
the VA to notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence, we vacate the judgments."  
Vazquez, 2009 WL 2835434, at 10.

It since has been held in Vazquez-Flores v. Shinseki, No. 05-
0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010) that after a 
notice error, such as failing to inform the appellant to submit 
evidence demonstrating the effect that a worsening of the 
disability has on employment, is found in an increased rating 
claim, the appellant's burden to demonstrate prejudice at the 
Court (CAVC) level does not shift to VA unless notice is not 
provided at all.

Here, the September 2005 VCAA notice letter mentioned meets these 
revised Vazquez-Flores' requirements.

And as for the duty to assist him with his claims, the RO 
obtained the Veteran's service treatment records (STRs), service 
personnel records, private treatment records, and VA evaluation 
and treatment records - including the reports of his 
VA compensation examinations assessing the severity of his 
cervical myositis and anemia.  His most recent VA compensation 
examination for these conditions was in November 2008, and the 
report of this most recent examination, along with those from 
years past also already of record, provides the information 
needed to determine whether the current ratings are appropriate.  
38 C.F.R. §§ 3.327, 4.2.  Caffrey v. Brown, 6 Vet. App. 377 
(1994).

The Court has held that the mere passage of time does not, in and 
of itself, require a new examination.  Cf. Palczewski v. 
Nicholson, 21 Vet. App. 174 (2007) (discussed in the context of a 
claim for service connection, rather than a claim for an 
increased rating for an already service-connected disability).  
But see, too, Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (discussing when re-
examination is required in claims for increased ratings).

A medical examination has not been performed or medical opinion 
obtained with respect to the Veteran's diabetes and diabetic 
neuropathy claims.  However, the Board finds that the evidence, 
which reveals that he did not have complaints (e.g., relevant 
symptoms) regarding either claimed disability during service, or 
a relevant diagnosis, and no suggestion of an association between 
either condition and his military service, warrants concluding 
that a remand for an examination 
and/or opinion is not necessary to decide these claims.  38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  As the service 
and post-service medical records provide no association of these 
claimed conditions with his military, and in fact provide 
evidence against this notion, the Board has no grounds for 
obtaining a VA examination and medical opinion.  See Waters v. 
Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.  Here, though, simply stated, the standards of 
McLendon are not met with respect to the Veteran's diabetes and 
diabetic neuropathy claims.

The Board has considered the decision in Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  However, the outcome of the 
diabetes and diabetic neuropathy claims hinges on what occurred, 
or more precisely what did not occur, during the Veteran's 
military service and even within the one-year presumptive period 
after.  In the absence of evidence of a relevant in-service 
disease or injury, referral of this case to obtain an examination 
and/or medical nexus opinion as to the etiology of his diabetes 
and diabetic neuropathy would, in essence, place the examining 
physician in the role of fact finder.  This is the Board's 
responsibility.  In other words, any medical opinion providing a 
nexus, i.e., link between these conditions and his military 
service necessarily would be based solely on his uncorroborated 
assertions regarding what supposedly occurred in service.  VA is 
not obligated to provide an examination in this circumstance.  
See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).

The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a claimant is 
of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 
229, 233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative value 
and does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively on the 
recitations of a claimant that have been previously rejected).

The Veterans Court also since has cautioned that an examiner's 
reliance on a history as recounted by a Veteran is not 
determinative of the probative value of the opinion, unless VA 
adjudicators reject the history the Veteran provided to the 
examiner as not credible.  Kowalski v. Nicholson, 19 Vet. App. 
171 (2005); Coburn v. Nicholson, 19 Vet. App. 427 (2006).  
Indeed, review of the claims file also is not dispositive of an 
opinion's worth, unless this, too, is shown to have compromised 
the probative value of the opinion - such as in a situation where 
review of the file would have revealed pertinent evidence (or the 
lack thereof) that may have affected the opinion.  Nieves-
Rodriguez v. Peake, 22 Vet App 295 (2008).

The holding in Charles was predicated on the existence of 
evidence of both relevant symptoms in service and a current 
diagnosis, with some suggestion of a possible correlation between 
the two other than the Veteran's unsubstantiated lay testimony, 
which is not the situation here concerning her claims for 
diabetes and diabetic neuropathy.  See also Bardwell v. Shinseki, 
24 Vet. App. 36 (2010) (Where the Board makes a finding that lay 
evidence regarding an in-service event or injury is not credible, 
a VA examination is not required.)

Thus, as there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.

II.  The Veteran's Claims for Service Connection

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was incurred 
or aggravated during active military service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303(a).

Stated somewhat differently, direct service connection generally 
requires:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a relevant disease or injury; and 
(3) medical evidence of a nexus or link between the claimed in-
service disease or injury and the current disability.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic conditions will be presumed to have been incurred 
in service if manifested to a compensable degree (generally of at 
least 10-percent disabling) within one year after service.  This 
presumption, however, is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309(a).

So service connection is established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an injury 
or a disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A disorder may be service connected if the evidence of record 
reveals the Veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated subsequent to service. 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997). Establishing continuity of symptomatology under § 
3.303(b) is an alternative method of satisfying the second and 
third Shedden requirements to link a current disability to 
service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Disability that is proximately due to, the result of, or 
chronically aggravated by a service-connected condition shall 
also be service connected on this secondary basis. See 38 C.F.R. 
§ 3.310(a) & (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995). 

In order to establish entitlement to service connection on this 
secondary basis, there must be:  (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical evidence establishing a nexus or link between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. West, 13 
Vet. App. 237 (1999); Velez v. West, 11 Vet. App. 148, 158 
(1998).

Evidence relating the current disorder to service (or a service-
connected disability) must be medical unless it concerns a 
disorder that may be competently demonstrated by lay observation.  
Savage, 10 Vet. App. at 495-97.  For the showing of chronic 
disease in service, there is a required combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or 
medical diagnosis, there generally must be competent evidence to 
the effect that the claim is plausible; lay assertions regarding 
this generally are insufficient.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  A layperson generally is incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998).

There are exceptions to this general rule, however.  Lay 
testimony is competent to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  When, for example, a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is within 
its province to weigh that testimony and make a credibility 
determination as to whether that evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is resolved in favor of the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Pulmonary Tuberculosis (TB)

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is that the Veteran 
must first establish he has the alleged disability.  Boyer, 210 
F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(service connection presupposes a current diagnosis of the 
condition claimed, to at least confirm the Veteran has it, 
irrespective of whether it is attributable to his military 
service; without this minimum level of proof, there can be no 
valid claim).  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 
104 F.3d 1328, 1332 (1997) (holding that VA compensation only may 
be awarded to an applicant who has disability existing on the 
date of application, not for past disability).  But see, too, 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further 
clarifying that this requirement of current disability is 
satisfied when the claimant has the disability at the time the 
claim for VA disability compensation is filed or during the 
pendency of the claim and that a claimant may be granted service 
connection even though the disability resolves prior to VA's 
adjudication of the claim). 

Essentially, the Veteran asserts that he has had pulmonary 
tuberculosis since receiving this diagnosis in service.  See his 
initial July 1978 pre-discharge Application for VA Compensation 
or Pension Benefits.

The report of the Veteran's February 2004 VA compensation 
examination since performed indicates there was no evidence of 
pulmonary tuberculosis during that more recent medical 
evaluation, so no longer disability to relate back to the 
diagnosis in service.  See again Boyer, 210 F.3d at 1353, and 
Brammer, 3 Vet. App. at 225.

However, the Board sees the RO received the Veteran's original 
claim for this condition in November 1978 - the same month of his 
discharge from the military.  So he may still establish his 
entitlement to service connection for this condition if the 
record shows he had this disability when filing his initial 
claim, even if it since has resolved according to the results of 
his more recent February 2004 VA exam.  See again Degmetich, 104 
F.3d at 1332, and McClain, 21 Vet. App. at 321.  The fact that it 
since has resolved is more germane to the question of the 
appropriate rating - that is, whether it is still "active" 
versus now just "inactive."  See 38 C.F.R. § 4.97, Diagnostic 
Code 6731 (2010).

But as for the relationship between this condition and his 
military service, the report of the Veteran's January 1979 VA 
compensation examination - conducted just 2 months after the RO 
received his initial claim for service connection for this 
condition, provides a diagnosis of pulmonary tuberculosis, albeit 
"inactive" since January 1979.  The report also indicates that, 
in coming to this diagnosis, the VA examiner acknowledged the 
Veteran had been diagnosed with this condition during his 
military service, in June 1978.  The examiner also had reviewed 
the Veteran's December 1978 chest X-rays.  So the Board finds the 
probative medical evidence of record establishes he had pulmonary 
tuberculosis - albeit "inactive," when originally filing a 
claim for this disorder in November 1978.  And that diagnosis was 
attributed to the earlier diagnosis in service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or a disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).

There is no disputing the Veteran had this condition in service 
and resultantly received this diagnosis.  His STRs show that, in 
May 1978, he received treatment in relation to symptoms including 
coughing up blood and wheezing.  In June 1978, he received 
treatment relating to symptoms including shortness of breath and 
coughing up blood.  In July 1978, he received treatment for 
symptoms including chest pain and was noted to have a positive 
tuberculin test.  That same month, July 1978, he was hospitalized 
due to suspected "active" tuberculosis.  And during that 
inpatient admission, the diagnosis of "active" pulmonary 
tuberculosis was confirmed and medication (isonicotinylhydrazine 
(INH) and pyridoxine) prescribed to treat this condition.  In 
August 1978, he continued to complain of chest pain and his 
treatment notes indicate still active pulmonary tuberculosis and 
continuing use of INH as treatment.  In September 1978, he 
received treatment for symptoms including coughing up blood.  The 
report of his September 1978 military discharge examination 
indicates the examiner noted the Veteran was taking pyridoxine 
and INH for "active" tuberculosis.  His October 1978 treatment 
records show a provisional diagnosis of tuberculosis and indicate 
he was still taking INH for this condition.  He was discharged 
from the military in November 1978, and the report of his initial 
January 1979 VA compensation examination list this diagnosis of 
pulmonary tuberculosis - albeit, again, "inactive" since 
January 1979.

The Board finds the January 1979 VA examiner's report 
sufficiently probative to establish the required linkage between 
the post-service diagnosis of "inactive" pulmonary tuberculosis 
and the earlier diagnosis of "active" pulmonary tuberculosis 
while in service.  The report provides the Veteran was first 
diagnosed with pulmonary tuberculosis in June 1978, so while in 
service, and that he was even hospitalized and prescribed INH and 
pyridoxine for treatment.  Indeed, he was still, at the time of 
that initial post-service VA examination, taking INH and 
pyridoxine as treatment for this condition, whether still active 
or now just inactive.  The examiner noted the Veteran's then 
current complaints of a non-productive cough and concluded that, 
upon examination and review of December 1978 X-rays, his 
pulmonary tuberculosis was, as of January 1979, inactive.  So, in 
providing this diagnosis, the VA examiner linked it to the 
symptoms and diagnoses in service, although noting the condition 
was no longer active, just rather, inactive.  Furthermore, the 
Board finds the examiner's report along with the Veteran's 
treatment records sufficient to establish a continuity of 
relevant symptoms during the Veteran's service and post-service, 
up to January 1979 - which again, was shortly after he filed his 
initial claim.  See again 38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 494-97 (1997); and Clyburn v. West, 
12 Vet. App. 296, 302 (1999).



The January 1979 VA examiner's report is thorough, well-reasoned, 
and based on an independent review of the relevant evidence, 
including the claims file.  Hence, it has the proper foundation 
and predicate and, therefore, is entitled to a lot of probative 
weight.  See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. 
Brown, 5 Vet. App. 177 (1993).

The Board therefore concludes that the most probative, i.e., 
competent and credible, medical and other evidence of record 
establishes the Veteran's pulmonary tuberculosis was incurred in 
service.  Thus, this claim must be granted - especially with 
resolution of all reasonable doubt concerning its etiology in his 
favor.  38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990) and Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Diabetes and Diabetic Neuropathy

The Veteran's post-service treatment records show he has been 
diagnosed with Type II Diabetes Mellitus and diabetic neuropathy 
as a complication.  There still has to be attribution of these 
conditions to his military service, however, to warrant service 
connection.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or a disease 
incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 
548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

Concerning this purported relationship, the Veteran asserts these 
conditions relate to an accident in Alaska while in service.  See 
his June 2006 statement.  But his STRs are completely 
unremarkable for any relevant signs or symptoms of diabetes or 
associated diabetic neuropathy, which is probative evidence 
against these claims.  See Struck v. Brown, 9 Vet. App. 145 
(1996).



Furthermore, the Veteran has submitted private treatment records 
indicating his diabetes only dates back to 2000 - 22 years after 
his discharge in November 1978, so this, too, is probative 
evidence against his claims.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period 
without medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service resulting in any chronic or persistent 
disability).

Moreover, the Veteran has not submitted any competent and 
credible medical evidence linking his diabetes and diabetic 
neuropathy to his military service.  There is only his 
unsubstantiated lay allegation.  And unlike, for example, 
a broken arm or separated shoulder, varicose veins, tinnitus 
(ringing in the ears), and pes planus (flat feet), diabetes and 
diabetic neuropathy are not readily amenable either to lay 
diagnosis or probative comment on their etiology.  See, e.g., 
Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating 
this axiom in a claim for rheumatic heart disease).

Nor is there any competent and credible indication of diabetes, 
certainly not to the required compensable degree of at least 10-
percent disabling, within the one-year presumptive period 
following the Veteran's discharge from service, meaning by 
November 1979.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.303, 3.307, 3.309(a).  So the Board may not otherwise 
presume his diabetes was incurred in service.  And he did not 
serve during a time or in an area where toxic herbicides like the 
dioxin in Agent Orange were used (and he does not allege that he 
did) so as to, in turn, warrant granting presumptive service 
connection under the alternative provisions of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.309(e).

For these reasons and bases, the preponderance of the evidence is 
against these claims, in turn meaning there is no reasonable 
doubt to resolve in the Veteran's favor, and that these claims 
must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



Acquired Psychiatric Disability

The report of the Veteran's November 2006 VA compensation 
examination lists diagnoses of depressive disorder, not otherwise 
specified, and alcohol abuse in early remission.  So there is 
competent medical evidence of this claimed disability.  
Therefore, the determinative issue is whether it is related to 
his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a finding 
of the existence of a current disability and a determination of a 
relationship between that disability and an injury or a disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Concerning this purported relationship, the Veteran asserts that 
his acquired psychiatric disability is either directly due to an 
accident in service or is secondary to a service-connected 
disability.  See his June 2006 statement.  So this claim is 
predicated both on the notion that the condition was directly 
incurred in service or, instead, is indirectly related to his 
military service by way of a service-connected disability.  See 
Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) 
(all potential theories of entitlement must be considered).

The Veteran's STRs, however, are completely unremarkable for any 
relevant signs or symptoms relating to a psychiatric disability.  
This is probative evidence against this claim.  See Struck v. 
Brown, 9 Vet. App. 145 (1996).

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the 
Federal Circuit Court recognized lay evidence as potentially 
competent to support presence of disability, both during service 
and since, even where not corroborated by contemporaneous medical 
evidence such as treatment records.  But the Buchanan Court went 
on to indicate the Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.

Furthermore, the Board must consider the Veteran's lay assertions 
against the other evidence in the file.  The Federal Circuit 
Court has recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence."  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  And to 
ultimately have probative value, the Veteran's lay assertions 
must be credible, so not just competent.  See Rucker v. Brown, 10 
Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).

Here, the Veteran's post-service medical records indicate he 
first sought psychiatric care in 2004 - some 26 years after his 
discharge from service in November 1978.  This, too, is probative 
evidence against his claim, although, as mentioned, 
not altogether dispositive of his claim.  See again Maxson v. 
West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

But perhaps most importantly, the report of the Veteran's 
November 2006 VA compensation examination indicates his acquired 
psychiatric disability is not related to his military service - 
including not secondary to a service-connected disability.  In 
coming to this conclusion, the examiner noted there is no 
evidence of psychiatric complaints, findings or treatment during 
service, and that the Veteran's first psychiatric treatment was 
in 2004 - again, 26 years following his discharge.  So this 
examiner considered it significant that there is no indication of 
relevant symptoms while in service or for so many years after 
service, prior to 2004.  In Dalton v. Nicholson, 21 Vet. App. 23 
(2007), the Court found that an examination was inadequate where 
the examiner did not comment on the Veteran's report of in-
service injury and, instead, relied on the absence of evidence in 
the Veteran's service treatment records to provide a negative 
opinion.  This is not the situation here, however, as this 
examiner did not just rely on the absence of relevant complaints 
or findings in service, or even confirmation of injury or disease 
in service, rather also the extensive number of years following 
service when there equally were no relevant subjective 
complaints, objective findings or diagnoses.

The November 2006 VA examiner's report is thorough, well-
reasoned, and based on an independent review of the relevant 
evidence.  Hence, it has the proper foundation and predicate and, 
therefore, is entitled to a lot of probative weight - especially 
where, as here, there is no similarly probative opinion to the 
contrary.  See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. 
Brown, 5 Vet. App. 177 (1993).  Therefore, the Board finds the 
most probative medical and other evidence of record does not 
establish an in-service incurrence or aggravation of an 
acquired psychiatric disability.  See 38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  And there equally is not the required medical 
nexus evidence alternatively indicating the psychiatric 
disability is proximately due to, the result of, or chronically 
aggravated by a service-connected disability.  See Velez v. West, 
11 Vet. App. 148, 158 (1998) and McQueen v. West, 13 Vet. App. 
237 (1999) (both indicating, like in Wallin, that competent 
medical nexus evidence is required to associate a secondary 
condition with a service-connected disability).

For these reasons and bases, the preponderance of the evidence is 
against this claim, in turn meaning there is no reasonable doubt 
to resolve in the Veteran's favor, and that this claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

III.  The Veteran's Petition to Reopen the Claim for Service 
Connection 
for Bilateral Knee Disability as a Residual of Trauma

The RO originally considered and denied this claim in a May 1975 
rating decision, and in an August 1981 decision the Board 
affirmed the RO's denial of this claim.  The basis of the Board's 
denial was a finding of no in-service trauma to the knees and the 
absence of any then current disease or injury involving these 
joints.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or a disease 
incurred in service.").

When a rating decision issued by the RO denying a claim is 
affirmed by the Board on appeal, the Board's decision subsumes 
the RO's denial.  38 C.F.R. § 20.1104.  Moreover, at the time of 
the Board's August 1981 denial of the claim, there was no further 
level of appellate review because the Court did not yet exist; 
the Court came into existence in 1988.  Consequently, the Board's 
August 1981 decision is final and binding on the Veteran based on 
the evidence then of record.  38 C.F.R. § 20.1100.

Since the Board has previously considered and denied this claim, 
the first inquiry is whether new and material evidence has been 
submitted to reopen this claim.  38 C.F.R. § 3.156(a).  And 
irrespective of whether the RO determined there was new and 
material evidence to reopen this claim, so, too, must the Board 
make this threshold preliminary determination - before proceeding 
further, because it affects the Board's jurisdiction to 
adjudicate this claim on its underlying merits, i.e., on a 
de novo basis.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  If the 
Board finds that new and material evidence has not been 
submitted, then its analysis must end, as further analysis is 
neither required nor permitted.  See Barnett, 83 F.3d at 1383-4.  
McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is 
unlawful when new and material evidence has not been submitted).  
See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
VAOPGCPREC 05-92 (March 4, 1992).

If, on the other hand, there is new and material evidence, the 
Board must reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.

For a petition to reopen, as here, filed on or after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers; and material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence already 
of record at the time of the last prior final denial of the claim 
sought to be opened, and it must raise a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary [of VA] to consider the patently incredible to be 
credible").

The Board's August 1981 denial is the most recent final and 
binding decision on this claim, so it marks the starting point 
for determining whether there is new and material evidence to 
reopen this claim.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996) (indicating VA is required to review for newness and 
materiality only the evidence submitted by a claimant since the 
last final disallowance of a claim on any basis to determine 
whether a claim should be reopened and readjudicated on the 
underlying merits).

Based on the grounds stated for the denial of the claim in the 
Board's August 1981 decision, new and material evidence would 
consist of competent evidence suggesting the Veteran sustained 
trauma to his knees in service, as alleged, and/or that he 
currently has a bilateral knee disability.

The additional evidence submitted since the Board's August 1981 
decision includes the Veteran's VA treatment records showing he 
has been diagnosed with and received treatment for osteoarthritis 
of the knees.  This additional evidence is both new and material 
because it was not previously submitted to decisionmakers and, 
therefore, not previously considered, and because it relates to 
an unestablished fact necessary to substantiate this claim - 
specifically, by providing a current diagnosis of a bilateral 
knee disability.  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit Court noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a Veteran's injury or disability, even 
where it would not be enough to convince the Board to grant the 
claim.  That is to say, the additional evidence in question need 
only address each and every aspect of the claim that was lacking 
at the time of the prior final denial in order for there to be 
new and material evidence to reopen the claim.  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, just probative as to each element 
that was a specified basis for the last disallowance.  Evans at 
284.

So this additional evidence raises a reasonable possibility of 
substantiating this claim for service connection.  See 38 C.F.R. 
§ 3.156(a).  Therefore, this claim is reopened, albeit subject to 
the additional development on remand.

IV.  The Veteran's Claims for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which is 
based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  All 
reasonable doubt as to the degree of disability will be resolved 
in the Veteran's favor. 
38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, irrespective of whether the Veteran raised 
them, as well as the entire history of his disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).



The Claim for a Disability Rating Higher than 20 Percent for 
Cervical Myositis prior to April 19, 2005, and a Rating Higher 
than 30 Percent since

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, as is the 
case with respect to the Veteran's cervical myositis claim, the 
present level of disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  A more recent decision of the 
Court, however, held that in determining the present level of 
disability for any increased evaluation claim, the Board must 
consider whether the rating should be "staged."  See Hart v. 
Mansfield, 21 Vet App 505 (2007).  In other words, where the 
evidence contains factual findings demonstrating distinct time 
periods in which the 
service-connected disability has exhibited diverse symptoms 
meeting the criteria for different ratings during the course of 
the appeal, the assignment of a staged rating would be necessary.  
The relevant temporal focus for adjudicating the level of 
disability of an increased-rating claim is from one year before 
the claim was filed until VA makes a final decision on the claim.  
See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

Evaluation of a service-connected disability involving a joint 
rated on limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state 
that disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures.  
It may also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability affecting 
joints are reduction of normal excursion of movements in 
different planes, weakened movement, excess fatigability, 
swelling and pain on movement.  38 C.F.R. § 4.45.

This disability is rated under DC 5237 for a cervical strain.  
However, the Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
institutes a General Rating Formula for evaluating Diseases and 
Injuries of the spine, so encompassing DCs 5235-5242.  Under this 
general rating formula, a disability rating of 20 percent is 
warranted when forward flexion of the cervical spine is greater 
than 15 degrees but not greater than 30 degrees; or the combined 
range of motion of the cervical spine is not greater than 170 
degrees; or, muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent is 
assigned if forward flexion of the cervical spine is 15 degrees 
or less, or for favorable ankylosis of the entire cervical spine.  
A 40 percent rating is assigned for unfavorable ankylosis of the 
entire cervical spine.  And a 100 percent rating is warranted for 
unfavorable ankylosis of the entire spine (that is, when 
additionally considering the adjacent thoracic and lumbar 
segments (thoracolumbar spine)).

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, should be separately evaluated 
under an appropriate diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Ankylosis is the immobility and consolidation of a joint due to 
disease, injury or surgical procedure.  See Dinsay v. Brown, 9 
Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 
(1992) [citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].

Applying these criteria to the facts of this case, the Board 
finds no basis to assign a disability rating higher than 20 
percent prior to April 19, 2005, or a rating higher than 30 
percent since.  Because the Veteran already has separate ratings 
based on the facts found, for the periods before and since this 
date, his rating already has been "staged" as required by Hart.  
The Board therefore need only determine whether this was an 
appropriate staging of his rating.  See Harper v. Brown, 
10 Vet. App. 125, 126 (1997) (discussing the three possible 
effective dates that may be assigned for a higher rating 
depending on the facts of the case:  (1) if an increase in 
disability occurs after the claim is filed, the date that the 
increase is shown to have occurred (date entitlement arose) (38 
C.F.R. § 3.400(o)(1)); (2) if an increase in disability precedes 
the claim by a year or less, the date that the increase is shown 
to have occurred (factually ascertainable) (38 C.F.R. § 
3.400(o)(2)); or (3) if an increase in disability precedes the 
claim by more than a year, the date that the claim is received 
(date of claim) (38 C.F.R. § 3.400(o)(2)).

Here, the report of the Veteran's November 2008 VA compensation 
examination indicates his ranges of motion were from 0 to 5 
degrees of extension with loss of motion on repetitive use of 0 
to 0 degrees due to pain; 0 to 15 degrees of right lateral 
flexion with pain at 10 degrees and loss of motion on repetitive 
use of 0 to 10 degrees due to pain; 0 to 10 degrees of left 
lateral flexion with loss of motion on repetitive use of 0 to 5 
degrees due to pain; 0 to 15 degrees of right lateral rotation 
with pain at 5 degrees and loss of motion on repetitive use of 
0 to 10 degrees due to pain; and 0 to 20 degrees of left lateral 
rotation with pain at 12 degrees and loss of motion on repetitive 
use of 0 to 12 degrees due to pain.

Arguably, in light of his loss of motion on repetitive use, the 
resultant functional loss is somewhat akin to ankylosis, fixed at 
0 degrees (such as on extension).  But the report expressly 
indicates there was no cervical spine ankylosis.  And even 
accepting there was what may have amounted to ankylosis, 
according to Note (5) in DCs 5235 to 5242 fixation of a spinal 
segment in neutral position (zero degrees) always represents 
favorable ankylosis.  So the Veteran is entitled, at most, to a 
30 percent rating under DCs 5235-5242, and he already has this 
rating.  He would not be entitled to a higher rating of 40 
percent unless it was shown that he had unfavorable ankylosis.  
And, here, as determined by Note (5), there is no evidence his 
cervical myositis has resulted in difficulty walking because of a 
limited line of vision; restricted opening of his mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due to nerve 
root stretching.  Therefore, even if his cervical spine is 
effectively ankylosed, it would be a favorable ankylosis, as 
opposed to an unfavorable one.  Thus, he is not entitled to a 
rating higher than 30 percent for this disability.

It is worth mentioning additionally that separate ratings are 
available for neurological manifestations due to intervertebral 
disc syndrome (IVDS) of the spine.  38 C.F.R. 4.71a, DC 5243.  
During his November 2008 VA compensation examination, the Veteran 
reported, in this regard, that he had had 10 episodes of 
incapacitating episodes lasting 2-3 days each over the past 12 
months.  However, there is no indication of record that there has 
been any physician-prescribed bed rest.  And, according to Note 
(1) in DC 5243, this is a prerequisite to an incapacitating 
episode.  So the circumstances of this case do not warrant 
application of DC 5243.

For these reasons and bases, the preponderance of the evidence is 
against the claim, so the benefit-of-the-doubt doctrine is 
inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

There also is no evidence of exceptional or unusual circumstances 
to warrant referring this claim for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1).  See also Thun v. Peake, 
22 Vet. App. 111 (2008).  The Board finds no evidence that the 
Veteran's cervical myositis has markedly interfered with his 
ability to work, meaning above and beyond that contemplated by 
the schedular ratings.  See 38 C.F.R. § 4.1, indicating that, 
generally, the degrees of disability specified in the Rating 
Schedule are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (reiterating that the disability rating, itself, is 
recognition that industrial capabilities are impaired).  
Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, 
suggesting he is not adequately compensated for this disability 
by the regular rating schedule.  His evaluation and treatment for 
it has been primarily - if not exclusively, on an outpatient 
basis, not as an inpatient, much less frequent inpatient.  The 
Board is not obligated to refer a claim for this special 
consideration in these circumstances.  See Bagwell v. Brown, 
9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and 
VAOPGCPREC 6-96 (August 16, 1996).

The Claim for an Initial Compensable Disability Rating for Anemia

If, as here, there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time based upon 
the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  In other words, the Veteran's rating may be "staged" to 
compensate him for times since the effective date of his award 
when his disability may have been more severe than at others.

The RO granted the Veteran's claim for service connection for 
anemia in an August 2007 decision and assigned an initial 
noncompensable disability rating effective June 16, 2006.  And 
for the reasons and bases discussed below, the Board finds no 
basis on which to assign a compensable rating.

DC 7700 provides that anemia with hemoglobin 10gm/100 ml or less, 
asymptomatic, is rated noncompensably (0-percent) disabling.  
Anemia with hemoglobin 10gm/100ml or less with findings such as 
weakness, easy fatigability or headaches, is rated 10-percent 
disabling.  Anemia with hemoglobin 8gm/100ml or less, with 
findings such as weakness, easy fatigability, headaches, 
lightheadedness, or shortness of breath, is rated 30-percent 
disabling.  Anemia with hemoglobin 7gm/100ml or less, with 
findings such as dyspnea on mild exertion, cardiomegaly, 
tachycardia (100 to 120 beats per minute) or syncope (three 
episodes in the last six months), is rated 70-percent disabling.  
And anemia with hemoglobin 5gm/100ml or less, with findings such 
as high output congestive heart failure or dyspnea at rest, 
is rated 100-percent disabling.  A Note to DC 7700 provides that 
complications of pernicious anemia, such as dementia or 
peripheral neuropathy, are to be rated separately.  38 C.F.R. § 
4.117.

The report of the Veteran's November 2008 VA compensation 
examination indicates his hemoglobin was 14.0 g/dL.  The report 
of his December 2006 VA compensation examination indicates his 
hemoglobin was 13 g/dL.  Therefore, in each instance, it did not 
meet the requirements for a higher rating.  See also Tatum v. 
Shinseki, 23 Vet. App. 152 (2009) (The joining of criteria by the 
conjunctive "and" in a DC does not always require all criteria 
to be met, except in the case of DCs using successive rating 
criteria, where assignment of a higher rating requires that 
elements from a lower rating are met.)

Moreover, as the Veteran's condition has never met the criteria 
for a compensable rating since the grant of service connection, 
there is no basis to "stage" the rating.  
See Fenderson, 12 Vet. App. at 125-26.  And since, for these 
reasons and bases discussed, the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine is 
inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

There also is no evidence of exceptional or unusual circumstances 
to warrant referring this claim for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1).  See also Thun v. Peake, 
22 Vet. App. 111 (2008).  The Board finds no evidence that the 
Veteran's anemia has markedly interfered with his ability to 
work, meaning above and beyond that contemplated by the schedular 
rating.  See 38 C.F.R. § 4.1, indicating that, generally, the 
degrees of disability specified in the Rating Schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  See, too, Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired).  Furthermore, there is no evidence of 
any other exceptional or unusual circumstances, such as frequent 
hospitalizations, suggesting he is not adequately compensated for 
this disability by the regular rating schedule.  His evaluation 
and treatment has been primarily on an outpatient basis, not as 
an inpatient, much less frequent inpatient.  See Bagwell v. 
Brown, 9 Vet. App. 237, 238- 9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

Service connection for pulmonary tuberculosis is granted.

Service connection for diabetes is denied.

Service connection for diabetic neuropathy is denied.

Service connection for an acquired psychiatric disability is 
denied.

The petition to reopen the claim for service connection for 
bilateral knee disability as a residual of trauma is granted, 
subject to the further development of this claim on remand.

A disability rating higher than 20 percent for the cervical 
myositis prior to April 19, 2005, and a rating higher than 30 
percent since, is denied.

An initial compensable rating for the anemia is denied.




REMAND

The Allergy Claim

When a timely NOD has been filed regarding an issue, but an SOC 
has not been provided, the appropriate Board disposition is to 
remand the claim for issuance of an SOC, rather than just merely 
referring the claim.  Manlincon v. West, 12 Vet. App. 238 (1999).  
And upon receipt of the SOC, the Veteran will then have an 
opportunity to complete the steps necessary to perfect his appeal 
of this additional claim to the Board by also filing a timely 
substantive appeal (e.g., a VA Form 9 or equivalent statement).  
38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, etc.

The Bilateral Lower Extremity Disability, Skin Disability of the 
Feet, Nail Fungus, Hypertension, Cervical Bilateral 
Radiculopathy, Bilateral Epicondylitis,
 and Bilateral Carpel Tunnel Syndrome Claims

Once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated to do 
so, it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  And an examination is 
inadequate when it fails to provide an opinion as to whether the 
Veteran's condition is related to his military service.  Id.  

In February 2004, the RO provided the Veteran a VA compensation 
examination to determine the nature and etiology of his bilateral 
lower extremity disability, claimed as bad legs circulation and 
varicose veins.  The report of that examination indicates he did 
not have varicose veins; rather, the examiner diagnosed bilateral 
lower extremity edema with severe stasis pigmentation and eczema.  
However, the examiner did not then provide any opinion as to 
whether this diagnosed condition is related to the Veteran's 
military service or, instead, the result of other unrelated 
factors.  Consequently, a remand for another examination and 
opinion is required.  See id.

In July 2004, the RO provided the Veteran a VA compensation 
examination to determine the nature and etiology of his claimed 
skin disabilities, reportedly plantar feet callosities and nail 
fungus.  The report of that examination provides diagnoses of 
tinea pedis (athlete's foot) and tinea unguim (nail fungus).  
However, in discussing the etiology of these diagnosed disorders, 
the examiner only provided an opinion as to whether these 
conditions were secondary to pulmonary tuberculosis.  He did not 
also address whether these conditions alternatively might be 
directly related to the Veteran's military service, as he 
asserts.  Consequently, this examination is also inadequate and a 
remand for another examination and opinion is required.  See id.
	
In March 2007, the RO provided the Veteran a VA compensation 
examination to determine the nature and etiology of his claimed 
hypertension.  The report of that examination provides a 
diagnosis of this claimed condition.  And in discussing its 
etiology, the examiner notes the Veteran claims this condition 
began in 1978 and that it stems from a documented motor vehicle 
accident in service.  However, the examiner only provides an 
etiological opinion as to whether this disability is secondary to 
a service-connected disability.  That is, the examiner did not 
also address whether this disorder is directly related to the 
confirmed in-service accident, as asserted by the Veteran.  
Consequently, this examination is also inadequate and a remand 
for another examination and opinion is required.  See id.

In September 2007, the RO provided the Veteran a VA compensation 
examination to determine the nature and etiology of his claimed 
cervical spine bilateral radiculopathy, bilateral carpel tunnel 
syndrome, and bilateral epicondylitis.  The report of that 
examination provides diagnoses of these claimed conditions.  
In discussing the etiology of the Veteran's cervical spine 
bilateral radiculopathy, the examiner notes the Veteran claims 
this condition began in 1978 and that he relates it to either one 
of 2 documented in-service accidents.  However, the examiner only 
provides an etiological opinion as to whether this disability is 
secondary to a service-connected disability.  Similarly, in 
addressing the etiology of the bilateral epicondylitis, the 
examiner did not address the Veteran's assertion that this 
condition was related to one of his 2 documented in-service 
accidents; rather, the examiner only addressed whether this 
disability is secondary to a service-connected disability.  And 
in addressing the etiology of the Veteran's bilateral carpel 
tunnel syndrome, the examiner only addressed whether this 
condition is secondary to the Veteran's service-connected right 
sterno-clavicular joint disability.  That is, the examiner did 
not address whether this disorder is secondary to his service-
connected cervical myositis, nor did he address whether this 
condition may be directly related to the either confirmed in-
service accident, as asserted by the Veteran.  Consequently, 
these examinations are also inadequate and a remand for 
additional examinations and opinions are required.  See id.

The Arthritis, Lumbar Spine Disability, Bone Condition of the 
Hips, and Residual Trauma of Both Knees Claims

As mentioned, under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) claims, 
VA must provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.  See also 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. 
§ 3.159(c)(4). 

When determining whether a VA examination is required under 
38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a 
disability or symptoms of a disability, but does not require 
competent evidence of a nexus, only that the evidence indicates 
an association between the disability and service or another 
service-connected disability.  See Waters v. Shinseki, 601 F.3d 
1274 (Fed. Cir. 2010).



The Veteran's VA treatment records show he has been diagnosed 
with osteoarthritis.  So there is competent medical evidence of a 
current disability or persistent or recurrent symptoms of a 
disability.  See again Boyer, 210 F.3d at 1353; and Brammer, 3 
Vet. App. at 225.  His STRs show that, in October 1978, he was 
treated for left shoulder and right knee pain.  The clinical 
record indicates these pains may be due to the INH prescribed to 
treat his pulmonary tuberculosis - which is now service connected 
as a result of this decision.  So there is evidence establishing 
that an event, injury, or disease occurred in service and an 
indication that the disability or persistent or recurrent 
symptoms of this disability may be associated with the Veteran's 
service or with another service-connected disability.  See again 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  However, as there 
is no competent medical evidence addressing the purported 
relationship between his claimed condition and his military 
service - including this possible secondary correlation with his 
pulmonary tuberculosis, the Board must remand this claim to cure 
this evidentiary deficiency.

The Veteran's VA treatment records show he has been treated for 
low back pain and lumbar radiculopathy.  So there is competent 
evidence he has this claimed disability.  Boyer, 210 F.3d at 
1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  He 
relates this claimed condition to an accident that occurred in 
service.  See his June 2006 statement.  See again Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  His STRs document that he 
was in an accident in Alaska in April 1978 and in an automobile 
accident in June 1978, and the report of his September 1978 
discharge examination indicates he reported a history of 
recurrent back pain.  So there is evidence establishing that an 
event, injury, or disease occurred in service and an indication 
that the disability or persistent or recurrent symptoms of this 
disability may be associated with his service.  See, again, 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  Concerning the 
relationship between this in-service accident and his current low 
back symptoms, he has submitted a December 2007 letter from a 
private physician, Dr. R.M.C., attributing the low back symptoms 
to the accident in service.  However, as Dr. R.M.C.'s letter also 
indicates further diagnostic studies should be conducted in order 
to more completely evaluate the nature and etiology of the 
Veteran's condition, his letter is too general and lacks the 
requisite degree of medical certainty to grant service 
connection.  See Bloom v. West, 13 Vet. App. 185, 187 (1999) (a 
medical opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree of 
medical certainty); Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(medical evidence that is speculative, general or inconclusive in 
nature cannot be used to support a claim).  See also Jones v. 
Shinseki, 23 Vet. App. 382 (2010) (indicating it is incumbent on 
the Board in this circumstance to obtain additional medical 
comment where the examiner has indicated obtaining other 
procurable data may allow him to provide more definitive comment 
on etiology).

The Veteran's VA treatment records show he has complained of 
bilateral hip pain.  Although, as a layman, he is not competent 
to specify the underlying diagnosis for this pain, he is at least 
competent to proclaim having experienced it.  See Davidson, 
Jandreau, supra.  He attributes this pain to an accident that 
occurred during his military service.  See his January 2008 
statement.  See also Washington v. Nicholson, 19 Vet. App. 
363(2005) (A Veteran is competent to report what occurred in 
service because testimony regarding first-hand knowledge of a 
factual matter is competent).  Indeed, as mentioned, his STRs 
document that he was in an accident in Alaska in April 1978, and 
that he subsequently was in an automobile accident in June 1978.  
So there is evidence establishing that an event, injury, or 
disease occurred in service and an indication that the disability 
or persistent or recurrent symptoms of this disability may be 
associated with his service.  However, as there is insufficient 
medical evidence addressing the nature and purported etiology of 
this claimed condition, the Board must remand this claim for 
further medical comment on this determinative issue.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 
U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).

The Veteran's VA treatment records also show he has complained of 
bilateral knee symptoms and has received a diagnosis of 
osteoarthritis of the knees.  So there is competent evidence he 
has this claimed disability.  Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  He relates this claimed 
condition to an accident that occurred in service.  See his 
January 2008 statement.  See again Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  As mentioned, his STRs document that he was in 
an accident in Alaska in April 1978 and an automobile accident in 
June 1978.  So there is evidence establishing that an event, 
injury, or disease occurred in service and an indication that the 
disability or persistent or recurrent symptoms of this disability 
may be associated with his service.  However, as there is 
insufficient medical evidence addressing the nature and purported 
etiology of this claimed condition, the Board must remand this 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see 
also 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).

The TDIU Claim

The Veteran's claim for a TDIU is inextricably intertwined with 
his pending claims, so consideration of it must be temporarily 
deferred pending completion of the additional development 
concerning these other claims.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991); see also Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996) (Issues are "inextricably intertwined" when they 
are so closely tied together that a final decision concerning one 
or more of the claims cannot be rendered until a decision on 
another.  These types of claims should be considered concurrently 
to avoid piecemeal adjudication of claims with common 
parameters.).   

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Send the Veteran an SOC concerning his 
claim for service connection for allergy.  
If, and only if, in response to this SOC, he 
submits a timely substantive appeal (VA Form 
9 or equivalent statement) to perfect his 
appeal of this additional claim should it be 
returned to the Board for further appellate 
consideration.  So when sending the SOC, 
notify him of the time he has to perfect his 
appeal of this additional claim.

2.  Schedule the Veteran for appropriate VA 
compensation examinations to assess the 
nature and etiology of the following claimed 
conditions:  bilateral lower extremity 
disability, skin disability of the feet, nail 
fungus, high blood pressure, cervical 
bilateral radiculopathy, bilateral 
epicondylitis, bilateral carpel tunnel 
syndrome, arthritis, lumbar spine disability, 
bone condition of the hips, and bilateral 
knee disability as a residual of trauma.

Have the examiner(s) provide an opinion as to 
the likelihood (very likely, as likely as 
not, or unlikely) that each disorder is 
related to the Veteran's military service - 
not just secondarily by way of a 
service-connected disability, but also 
directly (such as the result of a pertinent 
injury or disease in service, including 
particularly his accident in Alaska in April 
1978 and automobile accident in June 1978).

The term "as likely as not" (at least 50 
percent probability) does not mean merely 
within the realm of medical possibility, 
rather that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of causation as it is to 
find against it.

To facilitate making these important 
determinations, it is absolutely imperative 
that the designated examiner(s) review the 
evidence in the claims file, including a 
complete copy of this remand, for the 
pertinent medical and other history.

The examiner(s) must discuss the rationale of 
all opinions, whether favorable or 
unfavorable, if necessary citing to specific 
evidence supporting or against the claims.

The Veteran is hereby advised that failure to 
report for this scheduled VA examination(s), 
without good cause, may have adverse 
consequences on his pending claims.

3.  Then readjudicate these remaining claims 
for service connection, as well as for a 
TDIU, in light of the additional evidence.  
If any claim is not granted to the Veteran's 
satisfaction, send him and his representative 
a SSOC and give them an opportunity to submit 
additional evidence and/or argument in 
response before returning the file to the 
Board for further appellate consideration of 
any remaining claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


